Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 14 as written fails to specify what figure is being referenced to for the phrase “As shown”.  For purposes of examination, the Examiner is using Figure 3 as the reference figure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 6, the claims recite the limitation “can be altered”; the phrase "can be" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquis (US 170,752 A).
Regarding claims 1-4, 8, 10-13, and 15, Marquis discloses a cigarette mouthpiece (A), that is rolled from a strip or blank of spirally wound paper (Col. 2, lines 31-32) (i.e. the main body rolled from an elongated strip of flexible material) which is cut as shown in Fig.3, (Col. 1, lines 32-33); having a central part of equal thickness (i.e. width), and one end tapering at greater inclination, but equal length toward the baseline of the blank than the other end (Fig. 3, col. 1, lines 33-36) (i.e. the elongated strip is defined by: the first section having a first width and a first length; and the second section having a second width and a second length, the second width being greater than the first width and the second length of the elongated strip approximately equal to the first length of the elongated strip, a bottom edge being substantially straight and a top edge tapering up from the first end to a third width and then tapering down to a second width);  the blank end, at the less-inclined part, is wider than the opposite end, and forms the inside, being first folded, and then rolled around the fold, producing an inner-increasing-spiral with widening mouth, until the middle of the blank is reached, (Fig. 3, (col. 1, lines 36-39), (col. 2, lines 1-3)) (i.e. wherein the main body is formed by the second section of the elongated strip being rolled on itself towards the first section) and a decreasing outer spiral from the middle part to outer narrow end, as shown in Fig. 1 (Col. 2, lines 3-5) (i.e. the main body defined by: a cigarette engagement portion having a first length, the first length determined by a width of a first section of the elongated strip; and a user engagement portion having a second length, the second length determined by a width of a second section of the elongated strip, wherein an exterior diameter of the cigarette engagement portion is greater than an exterior diameter of the user engagement portion, wherein (i) the first section includes the elongated strip of material between the first end and a midpoint of the elongated strip of material; and (ii) the second section includes the elongated strip of material between the midpoint and the second end of the elongated strip of material); the tapering end of the mouthpiece is conveniently taken hold of by the mouth and the wrapper (B) is fastened to the mouthpiece (Fig. 1, col. 2, lines 10-15) (i.e. wherein the main body is defined by (i) a user engagement portion being formed by a first section of the elongated strip of flexible material, and (ii) a cigarette engagement portion being formed by the second section of the elongated strip of flexible material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marquis (US 170,752 A) as applied to claim 11 above, and further in view of Kesselman (US 2012/0097179 A1).
Regarding claims 9 and 14, Marquis discloses all the claim limitations as set forth above.
Marquis does not explicitly disclose wherein the width of the first section is equal to the second width and  the second end is adhered to the elongated strip of flexible material.
	However,  Kesselman teaches paper structures used by an end user to create a cigar or cigarette with gummed, coiled inserts wherein one embodiment of a paper structure (500) (i.e. elongated strip of flexible material) wherein the width of end (516) is equal to the width of end (518) as shown in Fig. 5B (i.e. the width of first section is equal to the width of the second section), and includes an optional adhesive (530) disposed along a height edge (516), (Figs. 5A-5B, [0079]); the second paper structure is formed into a coil (700) as shown in Fig. 7, wherein the adhesive (530) holds the coiled paper structure (700) together [0079], (i.e. the second end is adhered to the elongated strip of flexible material).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blank of Marquis to include the paper structure with equal end widths and an adhesive placed on an outer of end as taught by Kesselman which results in a mouthpiece for insertion into the end of a cigarette that will remain coiled together during use by a smoker.

Allowable Subject Matter
Claims 7 would be allowed if rewritten in independent form.  
Claim 16 is allowed as written.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an exterior diameter of the cigarette engagement portion is reduced while an exterior diameter of the user engagement portion remains unchanged; a  cigarette mouthpiece kit comprising: a pair of rods; and a cigarette mouthpiece, the cigarette mouthpiece being rolled from an elongated strip of flexible material, the elongated strip of flexible material defined by: a first end having a first width; a second end having a second width, the first width being greater than the second width; a bottom edge being substantially straight; and a top edge at least tapering down from the first width to the second width.
Claims 17-20 are allowed due to dependency on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael J Felton/Primary Examiner, Art Unit 1747